DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 requires in chemical formula 2 that at least one R1 to R6 is a substituted or an unsubstituted C2 or C20 alkenyl and at least one of R1 to R6 is substituted or unsubstituted C1 to C20 alkoxy; however, this is already required by the proviso found in claim 3 regarding Chemical formula 2.  Claim 6 requires Applicant may cancel the claim(s), amend the claim(s) to 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by DeCato et al (6,451,870).
	DeCato sets forth dual curable silicone compositions.  Said compositions are capable or crosslinking when subject to UV or Vis light and/or by a moisture condensation method.  Said compositions are disclosed as having excellent adhesion to a variety of substrates and are useful as potting compounds—see abstract. 
	Said composition comprise (A) a silicone fluid comprising a monovalent ethylenically unsaturated  functional group capped silicone capable of UV and moisture curing, (B) a (meth) acryloyl-functional capped silicone fluid; (C) a photoinitiator and (D) a moisture curing catalyst.  In addition, DeCato sets forth said composition may additionally comprise (E) having general formula (I) or general formula (II), which are alkoxy functional siloxane compounds.  The silicone fluid (A) is the reaction product of a silanol terminated silicone and a silane having a monovalent ethylenically unsaturated functional group and at least two hydrolysable groups—see col 5, lines 33-45.  The second silicone (B) is an acryloyloxy capped silicone fluid that is obtained from the 
	Per Table I, DeCato sets forth compositions, wherein component (A), the silicone fluid comprising a monovalent ethylenically unsaturated-functional group capped silicone capable of UV and moisture curing, is represented by the organosiloxane vinyldimethoxy-terminated polydimethylsiloxane.  This anticipates component (A) of instant claim 1 since said siloxane has both an alkenyl group and an alkoxy group (methoxy in this instance) in the molecule.  The composition comprised (B) an acryloxymethyldimethylsilyl-terminated polydimethylsiloxane, which anticipates component (B) of the instant claimed, wherein the acryloyl unit is a 
Regarding claims 3-4:  Component (A) in Table I, the vinyl-dimethoxy-terminated polydimethylsiloxane anticipates the formula of claim 1 when at least one R1 to R6 is an unsubstituted C2 to C20 alkenyl (vinyl); at least one R1 to R6 is a substituted C1 to C20 alkoxy (dimethoxy) and the R1 to R8 is independently a unsubstituted C1 to C20 alkyl, in this component a methyl group.   
The teachings of the methyl trimethoxysilane oxygen scavenger in the overall teachings of the reference anticipates claim 8 when RX is an unsubstituted methyl group (a C1 alkyl) and X is a methoxy when X is C1 alkoxy.  
Regarding claim 10, the teachings of the tetra-isopropylorthortitanate and tetra-butoxyorthotitanate in the overall description is deemed to anticipate at least two of the titanates found in said claim 10.  
The filler in table 1 and the overall teachings of the additives in col. 8, line 65 to col. 9, line 10 are deemed to anticipate claim 12.  The cured resin composition of table 1, as well as, any cured composition from the composition taught by DeCato is deemed to anticipate the cured bond of claim 13.
Regarding claim 14, DeCato sets forth said compositions are useful as potting composition in the overall teachings, wherein it is known in the art that potting compositions are used to .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (CN 103992650) in view of Nakanishi et al (5,684,113). 
Hao sets forth uv/moisture curable organsilicon resin composition.   Said composition is useful as an optical adhesive/sealant—abstract and title.  Said composition comprises 100 parts by weight of a vinyl alkoxysilane-terminated polydimethylsilicone; 0.1 to 50 parts by weight of a mercapto silicone oil crosslinking agent; 0.1 to 2 parts by weight of a moisture cure catalyst and 0.1 to 2 parts by an ultraviolet light initiator.  In addition, said composition may further comprise additives, such as inorganic fillers; reactive or non-reactive plasticizers, thinners, heat stabilizers, leveling agents; defoaming agents, thixotropic agents, preservatives, light stabilizers and the like.  The vinyl-alkoxysilane-terminated polydimethylsiloxane has the structure found in has the general formula:  100 parts (A) an organosiloxane polymer comprising an unsaturated free radical 
Per example 1, Hao sets forth a composition comprising 100 parts of vinyldiethoxy-terminated polydimethylsiloxane; 10 parts of mercapto-silicone oil having a mercapto content of 20 wt. %; 1.0 parts of Irgacure 184 (photoinitiator) and 0.5 parts of tetraisopropyl titanate—see example 1.  The primary difference is Hao does not expressly set forth and/or teach the addition of an alkoxy silane represented by chemical formula 1, as found in the instant claims. 
However, it is known in the art of UV/moisture curable compositions comprising vinyl-terminated organopolysiloxanes; mercapto-functional polyorganosiloxanes, photoinitiators and moisture cure catalyst, wherein said composition may comprise alkoxysilane storage stabilizers, such as set forth by Nakanishi.  Nakanishi sets forth radiation and moisture curable compositions comprising vinyl-terminated organopolysiloxanes; mercapto-functional polyorganosiloxanes, photoinitiators and moisture cure catalyst, wherein said composition may comprise alkoxysilane storage stabilizers—see abstract and col. 5, lines 57-58.  Per example, Nakanishi sets forth a uv/moisture curable composition comprising a silicone resin; a mercapto terminated polydimethylsiloxane; an alkenyl containing polyorganosiloxane; a photoinitiator; a moisture cure catalyst and methyl trimethoxysilane, as a storage stabilizer—see example 1.  Hao and Nakanishi are analogous art because they are from the same field of endeavor that is the art of UV/moisture dual curable compositions comprising polyorganosiloxanes.  Therefore, it would 
Regarding claims 14, the overall teachings of Hao sets forth the optical adhesive is usable for a touch panel, which is an electronic device.  Thus claim 14 is obvious.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of copending Application No, US2021/0139703 (17/089,850) reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to comprise overlapping subject matter.  
Said copending application claims a composition comprising (a) a polysiloxane having at least one alkenyl group and at least one alkoxy group; (b) a mercapto-functional polysiloxane with at least one mercapto functionality; (c) a silane crosslinker with at least two alkoxy groups per molecule; (d) a photoinitiator; and (a combination of zirconium tetraalkoxylate and alkylacetoacetate at a mole ratio in the range of 1:1 and 1:4.  The instant claims set forth a composition comprising (A) a first polyorganosiloxane comprising at least one alkenyl group and at least one alkoxy group in one molecule, (B) a second polyorganosiloxane comprising at least two photoreactive functional groups in one molecule on its side chain of siloxane backbone; (C) at least one silane compound represented by chemical formula 1 or its partially hydrolyzed compound; (d) at least one photoinitiator; and (E) at least one condensation catalyst.   
. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc